Case 1:17-cv-03086-AJN-SDA Document 289 Filed 02/20/20 Page 1 of 1

February 20, 2020

The Honorable Alison J. Nathan, U.S. District Court Judge
U.S. District Court for Southern District of New York
Daniel Patrick Moynihan United States Courthouse

500 Pearl Street

New York, NY 10007-1312

 

Re: Republic of Turkey v. Christie’s Inc. and Michael Steinhardt, 17 Civ. 3086 (AJN)
Dear Judge Nathan,

We write on behalf of all parties to this case — Plaintiff Republic of Turkey, Defendant
Christie’s Inc., and Defendant Michael Steinhardt — to request a revision to the December 2, 2019
Pretrial Scheduling Order (Dkt #283), This change is necessitated by serious health issues
currently affecting Defendant Michael Steinhardt and Sandra L. Cobden, Christie’s Vice-President

and Senior Counsel, Dispute Resolution.

The parties note that they are not requesting changes to the April 17, 2020 final pretrial
conference or the April 27, 2020 trial date at this time.

Thank you for your consideration of this request.

Respectfully submitted,

 

 

/s/ Lawrence M. Kaye /s/ Thomas R. Kline
Lawrence M. Kaye Thomas R. Kline
HERRICK, FEINSTEIN LLP CULTURAL HERITAGE PARTNERS, PLLC
2 Park Avenue 369 Lexington Ave., 3d Floor
New York, NY 10016 New York, NY 10016
Ikaye@herrick.com tom@culturalheritagepartners.com
212-592-1410 Telephone 202-567-7594 Telephone
212-592-1500 Facsimile 866-875-6492 Facsimile
Attorneys for Plaintiff Attorneys for Defendants
Republic of Turkey Christie’s Inc. and Michael Steinhardt

Enclosure

 

 

 
Case 1:17-cv-03086-AJN-SDA Document 289-1 Filed 02/20/20 Page 1 of 2

 

Current Date

Proposed New Date

 

 

Parties exchange the following (do not file Feb. 21, 2020 March 6, 2020
with Court):
e List of witnesses who will testify at trial
and a brief summary of the substance of
each witness’ testimony
e Direct testimonies of trial witnesses
Joint Pretrial Report (Rule 6.A): March 6, 2020 March 20, 2020

« Statement regarding subject matter

jurisdiction

¢ Summary of claims and defenses to be
tried

e Statement as to number of trial days
needed

« Any stipulations or agreed statements
of fact or law to which all parties
consent

e List of witnesses who will testify at
trial and a brief summary of the
substance of each witness’ testimony

e Designations of deposition testimony
to be presented to the court and any
counter-designations and objections to
admissibility by any other party

¢ Exhibit lists, including any objections
to admissibility by the other party

« A statement of the damages claimed
and any other relief sought

 

 

Motions in limine (Rule 6.B.)

March 6, 2020

March 20, 2020

 

 

Pretrial Memorandum of Law (Rule 6.C.)
(optional)

March 6, 2020

March 20, 2020

 

Trial Exhibits (Rule 6.E.)

March 6, 2020

March 20, 2020

 

 

Proposed Findings of Fact and Conclusions
of Law (Rule 6.F.1.)

 

March 6, 2020

 

March 20, 2020

 

 

 

Page | of 2

 
Case 1:17-cv-03086-AJN-SDA Document 289-1 Filed 02/20/20 Page 2 of 2

 

 

 

 

 

 

 

 

 

Deposition Excerpts March 6, 2020 March 20, 2020
(Rule 6.F.i1.)
Direct Testimonies of Trial Witnesses (Rule March 6, 2020 March 20, 2020
6.F.111.)
List of Affiants to Cross-Examine (Rule March 13, 2020 March 24, 2020
yo 6.F iii.)
e as, .
Oppositions to motions in limine (Rule March 20, 2020 April 3, 2020
6.B.)
Replies to motions in limine (Rule 6.B.) March 27, 2020 April 15, 2020
(The parties include additional days
between the deadlines for
oppositions and replies to motions
in limine to accommodate
intervening religious observances.)
Final pretrial conference April 17, 2020 . Toe
Apc\ 93 s0%0 at 1 pw!
Trial Date Begin on April 27, ‘Begin on April 27, 2020! i
L 2020

 

 

 

 

 

  
   

ALISON J. NATHAN
NITED STATES DISTRICT JUDGE

Yul do

 

| The parties agree that one of Plaintiff's witnesses, who Plaintiff advises is traveling from abroad and is unavailable
due to prior commitments the week immediately prior to the trial, will not be cross-examined on the first day of trial
but at a later date to be agreed upon by the parties.

Page 2 of 2

 
